DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the communication filed 09/17/2019. Claims 1-20 are pending. Claim 1 has been amended and new claims 2-20 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  02/01/2019, 02/12/2020, 11/09/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application (62/322256) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings are objected to because:
Fig. 34B is not correct figure as descripted in specification. ([0076], “Figure 34B is a front view of the flexible transection blade and coring cannula of Figure 34A”).

Figure 44 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "56" and "270" have both been used to designate "Channel" in Figs. 3, 4A, 4B.
Reference characters "32" and "336A" have both been used to designate “blade” in Fig. 5B.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Reference character “90” has been used to designate both “lock out button” and "drive dog" (see [00149]) in Fig. 9.
Numeral “64” is used to refer guide element in Figs. 14 & 15 (“guide element 52”, [00135], line 1), and wire in Figs. 13A-13C.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Numeral “32” of one blade ([00127], line 3).
Numeral “94” of severing mechanism ([00150], line 1).
Numerals “54’ and 54A’” are used to refer first and second end of localization needle (see [00157]) in Fig. 4A.
Numerals “100A and 100B” are used to refer first and second end of handle ([00157], lines 2-3) in Fig. 4A.
Numeral 24 is used to refer longitudinal axis. (“[T]he coring cannula 20 has a longitudinal axis 24”, [00124], line 3).   
Numeral “132” is used to refer wheel transmission ([00168], line 2).
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“two three wires” ([0050], lines 2-3), should apparently be --two wires--.
“[see Figures 4 and 5A]” should apparently be --[see Figures 4B and 5A]-- ([00132, line 3]).
“motor assembly 42, 44” ([00142, lines 2-3]), numeral 42 is used for DC motor ([00142], line 5) and numeral 44 is used for drivetrain ([00130], line 3).
“spline gear 82” ([0146], line 4), should apparently be --spline gear 80--.
“locking member 82” ([00153], lines 1-2) should apparently be “locking member 62”.
“drive ring 20” ([00168], line 4) should apparently be --drive ring 136--.
“housing 20” ([00170], line 5) should apparently be --housing 14--.
“it is virtually impossible to securely an anchor it into position” should apparently be --it is virtually impossible to securely anchor it into position--.
 Appropriate correction is required.

Claim Objections
Claims 4, 14 are objected to because of the following informalities:
Claims 4 & 14: the term “allow” should apparently read --alloy--.
Claims 4 & 14: the term “nitinol” is a trade name or a mark used in commerce, has noted in the claims. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10251630 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 1-20, of U.S. Patent Application No. 10251630 B2, contains, and thus anticipates, the limitations of claims 1-20, respectively, of the instant Application. 
Although Claim 1 of U.S. Patent recites to an excision device comprising a guide rod assembly, the excision device discloses every single limitation of the guide rod assembly in claim 1 of the instant Application. Thus, the claim 1instant Application does not have more limitations to distinct from the U.S. Patent No. 10251630 B2.
Claims 2-10 of the instant Application are same as the claims 2-10 of the U.S. Patent. Thus the invention of claims 1-10 of the U.S. Patent 10251630 B2 is the effect a “species” of the “generic” invention of claims 1-10 of the application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim(s) 1-10 of the application is/are anticipated by claims 1-10 of the U.S. Patent document, it/they is/are not patentably distinct therefrom.
Although Claim 11 of U.S. Patent recites to an excision device comprising a guide rod assembly, the excision device discloses every single limitation of the guide rod assembly in claim 11 of the instant Application. Thus, the claim 11 of the instant Application does not have more limitations to distinct from the U.S. Patent No. 10251630 B2.
Claims 12-20 of the instant Application are same as the claims 12-20 of the U.S. Patent. Thus the invention of claims 11-20 of the U.S. Patent 10251630 B2 is the effect a “species” of the “generic” invention of claims 11-20 of the application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim(s) 11-20 of the application is/are anticipated by claims 11-20 of the U.S. Patent document, it/they is/are not patentably distinct therefrom.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the guide rod assembly is configured to be lockable within the hollow central passageway" in claims 10 & 20 (lines 1-2).
Regarding the "the guide rod assembly is configured to be lockable within the hollow central passageway," a generic placeholder “assembly” is modified by term guide rod. Furthermore, a functional limitation “be lockable within the hollow central passageway” is used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of being lockable within hollow central passageway. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “[A]fter the two rods 104, 374 have been connected and entered into the central passageway 376 of the excision device 10, the proximal end of the anchor stabilization rod 374 may be attached to the fixed support arm 396, which would hold the rods 104, 374 securely in position” (see [00255]) that provides a sufficient structure explicitly to perform the entire claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended c.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “the central passageway of the stylet” (lines 8-9 & 12) lacks sufficient antecedent basis. For purpose of examination, the Examiner interpreted the limitation as “the central passage of the stylet.”
Claims 2-10 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 2, the limitation “the predefined shape” (lines 2) lacks antecedent basis. The Office suggests that Applicant amend the claim language to --a predefined shape--.

Regarding claim 11, the limitation “the guide rod assembly comprising: a guide rod assembly…” (lines 3-4) is indefinite because it is not clear whether there are two guide rod assemblies or whether the second recitation of “a guide rod assembly” (line 4) refers to the prior recited “guide rod assembly” (line 1). Furthermore, the limitations “a guide rod” (line 7), “”a locking member” (line 8), and “an anchor stabilization rod” (line 9) appear to have sufficient antecedent basis and should apparently read --said guide rod--, --said locking member-- and --said anchor stabilization rod--. Moreover, the limitations “a guide rod assembly slidably disposed …the guide rod assembly having” (lines 4-5) appear to repeat the claim’s preamble and are therefore redundant; the Office suggests that Applicant amend the claim to cancel the redundant language.    
Claims 12-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 12, the limitation “the predefined shape” (lines 2) lacks antecedent basis. 
Regarding claim 20, the limitation “the hollow central passageway” (line 2) lacks antecedent basis. For purpose of examination, the Examiner interpreted the limitation as “the central passageway of the excision device.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flatland et al. (US 8597204 B2, hereinafter Flatland) in view of Soetermans (US 20090005754 A1).

Regarding claim 1, Flatland discloses a guide rod assembly of an excision device (10), the excision device 10 including a housing (14), a stylet (28), a hollow central passageway (see figure below) and a severing mechanism (94), the housing 14 being coupled to a coring cannula (20) and having an inner passage (22), the stylet 28 coupled to the housing 14 and having a tip (30) and a central passage (34), the stylet containing at least one blade (32), the hollow central passageway extending through the center of the device 10, the hollow central passageway formed by the inner passage 22 of the housing 14 and the central passage 34 of the stylet 28, the guide rod assembly comprising (See at least claim 1, lines 1-4): 

    PNG
    media_image1.png
    324
    619
    media_image1.png
    Greyscale

a guide element (52, Fig. 4B) having a guide rod (104) slidably disposed within the central passageway 34 of the stylet 28 and a locking member (62), the guide element having first and second ends, the locking member being fixed to the second end of the guide rod 104, 
an anchor stabilization rod (pushrod 70, Fig. 19A&19B) having first and second ends (“a guide element having a guide rod 104 and a locking member 62, the guide element 52 having first and second ends and being removably contained within the assembly bore and also being sized to the central passage of the stylet, the locking member being fixed to an end of the guide rod”, claim 1, lines 12-14); the anchor stabilization rod 70 slidably disposed within the central passageway 34 of the stylet 28 (“the central passage of the stylet is configured to receive the guide element along the longitudinal axis”, claim 1, lines 18-19); and, 
a coupling device (Fig. 19A & 19B, guide rod is inserted into pushrod, “one end of the pushrod acting on the first end of the guide rod” in claim1, lines 15-16). 
But Flatland fails to disclose a coupling device having a first portion and a second portion, the first portion being fixed to the first end of the guide rod 104 and the second portion being fixed to the first end of the anchor stabilization rod 70, the coupling device to removably couple the anchor stabilization rod 70 to the guide rod 104 and suggests a male-female-tube coupling device between the guide rod 104 and the anchor stabilization rod 70 as depicted in Figs. 19A and 19B.
However, Soetermans is analogous prior art (“medical devices, more particularly catheters and the like that are introduced into the patient over a wire guide”, [0001]) that discloses an apparatus comprising a coupling device (Fig. 13, at least [0117]) having a first portion (coupling mechanism 55) and a second portion (second coupler 57), the first portion 55 being fixed to the first end of the guide rod (wire guide 11) and the second portion 57 being fixed to the first end of the anchor stabilization rod (wire guide extender 56), the coupling device to removably couple the anchor stabilization rod 56 to the guide rod 11 (“permit the two portions 11,56 to be joined temporarily or permanently”, [0117], line 14).
Flatland discloses function of the coupling device (“one end of the pushrod acting on the first end of the guide rod”, claim 1, lines 15-16) without a specific structure. Soetermans discloses a structure of the coupling device performs similar function as coupling the wire guide extender to the wire guide. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the device of Flatland comprising the anchor stabilization rod 70 acts on the guide rod 104, as taught by Flatland, and coupled by a coupling device as taught by Soetermans. Such modification would provide a coupling mechanism that serves as same function to removably couple two rods for allowing the control on the guide rod 104 by operating the stabilization rod 70 to maintain the control of the guide rod 104 to access the tissue site at all times during the procedure ([0002], lines 3-7 of Soetermans) and maintain greater control over the pushing and pulling movement of the guide rod for positioning and/or repositioning thereof. For example, the coupling primarily helps if one wants to pull the guide rod back, perhaps because it was poorer positioned so as to reposition it better. The absence of the coupling mechanism removes the ability to pull back the guide rod.

Regarding claim 2, the rejection of claim 1 is incorporated. Flatland further disclose the guide rod assembly 52, wherein the locking member 62 is composed of a plurality of wires 64 having the predefined shape (Fig. 19A & 19B), and at least one of the wires 64 is detachable from the locking member 62 (See at least claim 2 and Col. 11, lines 29-31, “[T]he third hook 64' may either not be attached to the pushrod 70 or may be detachable therefore”).
Regarding claim 3, the rejection of claim 1 is incorporated. Flatland further discloses the guide rod assembly, wherein at least a part of the locking member 62 is composed of a metal alloy of nickel and titanium (“In one embodiment, the guide element 52 is composed, at least in part, of a metal alloy. In one embodiment, the metal alloy is composed of nickel and titanium”, Col. 8, lines 5-7).
Regarding claim 4, the rejection of claim 3 is incorporated. Flatland further discloses the guide rod assembly, wherein the metal allow is nitinol® (“[I]n one embodiment, the metal alloy is nitinol®,” Col. 8, lines 7-8).
Regarding claim 5, the rejection of claim 1 is incorporated. A guide rod assembly of Flatland as modified by Soetermans comprising a coupling device to removably couple the anchor stabilization rod 70 to the guide rod 104. Soetermans further discloses that it is known to provide the guide rod assembly, wherein the coupling device comprises a hook on the guide rod and a loop on the anchor stabilization rod (Fig. 13 and [0117], lines 7-9, “the wire guide 11 includes a coupling mechanism 55, such as a thread or wire loop, on the proximal end 58 that is configured to engage with a second coupler 57, such as the illustrative hook, located on the distal end of the wire guide extender 56”).
Regarding claim 9, the rejection of claim 1 is incorporated. Flatland further discloses the guide rod assembly 52, wherein the anchor stabilization rod 70 further comprises a knob (actuation element 102A, Fig. 4A) on the second end.
Regarding claim 10, the rejection of claim 9 is incorporated. Flatland further discloses the guide rod assembly is configured to be coupled within the hollow central passageway (Fig. 19A & 19B), but fails to disclose the guide rod assembly is lockable. However, Soetermans is analogous prior arts are discussed in claim 1 and discloses the coupling mechanism is lockable (“the wire guide 11 includes a coupling mechanism 55, such as a thread or wire loop, on the proximal end 58 that is configured to engage with a second coupler 57, such as the illustrative hook, located on the distal end of the wire guide extender 56.” [00117], lines 7-9).
Flatland discloses a male-female-tube connection between two rods (Figs. 19A & 19B) within the hollow central passageway and Soetermans discloses a coupling device for the wire guide extender to be coupled to wire guide which is lockable within a wire guide lumen. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the device of Flatland comprising the anchor stabilization rod 70 acts on the guide rod 104, as taught by Flatland, and coupled by a coupling device as taught by Soetermans. Since such a modification would provide a known lockable coupling connection to secure the guide rod 104 to the anchor stabilization rod 70, thus a physician/assistant is able to maintain the control of guide rod through the anchor stabilization rod to ensure an access of tissue site during the procedure ([0002-0003]). In addition, the coupling device between the guide rod 104 and the anchor stabilization rod 70 could be connected temporarily for replacement of a new guide rod if needed.  
Regarding claim 11, Flatland discloses a guide rod assembly configure to be slidably within a central passageway 34 of an excision device 10 and to be movable between a retracted position (Fig. 19A) and an extended position (Fig. 19B), the guide rod assembly comprising (See at least abstract): 
a guide rod 104 having first and second ends; a locking member 62 being fixed to the second end of the guide rod 104; 
an anchor stabilization rod 70 having first and second ends (“a guide element having a guide rod 104 and a locking member 62, the guide element 52 having first and second ends and being removably contained within the assembly bore and also being sized to the central passage 34 of the stylet 28, the locking member 12 being fixed to an end of the guide rod”, claim 1, lines 12-14); 
and a coupling device (Fig. 19A & 19B, guide rod is inserted into pushrod, “one end of the pushrod acting on the first end of the guide rod” in claim1, lines 15-16). But Flatland fails to disclose a coupling device having a first portion and a second portion, the first portion being fixed to the second end of the anchor stabilization rod 70 and the second portion being fixed to the first end of the guide rod 104, the coupling device configure to removably couple the anchor stabilization rod 70 to the guide rod 104.
However, Soetermans is analogous prior art (“medical devices, more particularly catheters and the like that are introduced into the patient over a wire guide”, [0001]) that discloses an apparatus comprising a coupling device (Fig. 13, at least [0117]) having a first portion (second coupler 57) and a second portion (coupling mechanism 55), the first portion 57 being fixed to the first end of the anchor stabilization rod (wire guide extender 56) and the second portion 55 being fixed to the first end of the guide rod (wire guide 11), the coupling device to removably couple the anchor stabilization rod 56 to the guide rod 11 (“permit the two portions 11,56 to be joined temporarily or permanently”, [0117], line 14).
Since Flatland discloses function of the coupling device (“one end of the pushrod acting on the first end of the guide rod”, claim1, lines 15-16) without a specific structure. Soetermans discloses a structure of the coupling device performs similar function as coupling the wire guide extender to the wire guide. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the device of Flatland comprising the anchor stabilization rod acts on the guide rod, as taught by Flatland, and coupled by a coupling device as taught by Soetermans. Such modification would provide a coupling mechanism serves as same function to removably couple two rods for allowing the control on the guide rod 104 by operating the stabilization rod 70 to maintain the control of the guide rod 104 to access the tissue site at all times during the procedure ([0002], lines 3-7 of Soetermans) and maintain greater control over the pushing and pulling movement of the guide rod for positioning and/or repositioning thereof. For example, the coupling primarily helps if one wants to pull the guide rod back, perhaps because it was poorer positioned so as to reposition it better. The absence of the coupling mechanism removes the ability to pull back the guide rod.
Regarding claim 12, the rejection of claim 11 is incorporated. Flatland further disclose the guide rod assembly 52, wherein the locking member 62 is composed of a plurality of wires 64 having the predefined shape (Fig. 19A & 19B), and at least one of the wires 64 is detachable from the locking member 62 (See at least claim 2 and Col. 11, lines 29-31, “[T]he third hook 64' may either not be attached to the pushrod 70 or may be detachable therefore”).
Regarding claim 13, the rejection of claim 11 is incorporated. Flatland further discloses the guide rod assembly, wherein at least a part of the locking member 62 is composed of a metal alloy of nickel and titanium (“In one embodiment, the guide element 52 is composed, at least in part, of a metal alloy. In one embodiment, the metal alloy is composed of nickel and titanium”, Col. 8, lines 5-7).
Regarding claim 14, the rejection of claim 13 is incorporated. Flatland further discloses the guide rod assembly, wherein the metal alloy is nitinol® (“[I]n one embodiment, the metal alloy is nitinol®,” Col. 8, lines 7-8).
Regarding claim 15, the rejection of claim 11 is incorporated. A guide rod assembly of Flatland as modified by Soetermans comprising a coupling device to removably couple the anchor stabilization rod 70 to the guide rod 104. Soetermans further discloses that it is known to provide the guide rod assembly, wherein the coupling device comprises a hook on the guide rod and a loop on the anchor stabilization rod (Fig. 13 and [0117], lines 7-9, “the wire guide 11 includes a coupling mechanism 55, such as a thread or wire loop, on the proximal end 58 that is configured to engage with a second coupler 57, such as the illustrative hook, located on the distal end of the wire guide extender 56”).
   Regarding claim 9, the rejection of claim 1 is incorporated. Flatland further discloses the guide rod assembly 52, wherein the anchor stabilization rod 70 further comprises a knob (actuation element 102A, Fig. 4A) on the second end.
Regarding claim 20, the rejection of claim 19 is incorporated. Flatland further discloses the guide rod assembly is configured to be coupled within the hollow central passageway (Fig. 19A & 19B), but fails to disclose the guide rod assembly is lockable. However, Soetermans is analogous prior arts are discussed in claim 1 and discloses the coupling mechanism is lockable (“the wire guide 11 includes a coupling mechanism 55, such as a thread or wire loop, on the proximal end 58 that is configured to engage with a second coupler 57, such as the illustrative hook, located on the distal end of the wire guide extender 56.” [00117], lines 7-9).
Flatland discloses a male-female-tube connection between two rods (Figs. 19A & 19B) within the hollow central passageway and Soetermans discloses a coupling device for the wire guide extender to be coupled to wire guide which is lockable within a wire guide lumen. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filling date of the claimed invention, to modify the device of Flatland comprising the anchor stabilization rod acts on the guide rod, as taught by Flatland, and coupled by a coupling device as taught by Soetermans. Since such a modification would provide a known lockable coupling connection to secure the guide rod to the anchor stabilization rod, thus a physician/assistant is able to maintain the control of guide rod through the anchor stabilization rod to ensure an access of tissue site during the procedure ([0002-0003]). In addition, the coupling device between the guide rod 104 and the anchor stabilization rod 70 could be connected temporarily for replacement of a new guide rod if needed.  

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flatland et al. (US 8597204 B2, hereinafter Flatland) in view of Soetermans (US 20090005754 A1) applied to claims 1 and 11 as discussed above, in further view of Alferness et al. (US 20050149182 A1, hereinafter Alertness).
Regarding claim 6, the rejection of claim 1 is incorporated. The combination of Flatland as modified by Soetermans fails to disclose the guide rod assembly, wherein the coupling device comprises a plurality of mating notches on the guide rod 104 and the anchor stabilization rod 70. Soetermans further suggested that the coupling mechanisms would be any suitable mechanisms (“[O]ne skilled in the art would readily appreciate the various types of coupling mechanisms that would be suitable to accomplish the extension of the wire guide for purposes of an exchange. They include locking or screw mechanisms, sheaths, bands, etc. that permit the two portions 11, 56 to be joined temporarily or permanently. Another option is to use an adhesive strip or similar device to attach the wire guide 11 and extender 56 to one another.” [0117], lines 11-16) and discloses a coupling device comprises a plurality of mating notches on a wire stop shaft 618 and a handle 608 (see Fig. 63a and [0123]).
Alferness is an analogous that discloses a coupling device comprises a plurality of mating notches on the guide rod and the anchor stabilization rod (Fig. 5; [0036], “the second or proximal anchor 36 also includes a locking mechanism 44. Here, the locking mechanism 44 takes the form of a ratchet or ratchet-like mechanism 46 for locking the second anchor 36 to the cable 32.”), it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the guide rod assembly of Flatland as modified by Soetermans to provide a plurality of notches on the guide 104 rod and the anchor stabilization rod 70. Such modification would provide a known alternative coupling mechanism as simple substitution, serves as same function to removably couple two rods for allowing the control on the guide rod 104 by operating the stabilization rod 70, in order to maintain the control of the guide rod 104 to access the tissue site at all times during the procedure ([0002], lines 3-7 of Soetermans).
Regarding claim 16, the rejection of claim 11 is incorporated. The combination of Flatland as modified by Soetermans fails to disclose the guide rod assembly, wherein the coupling device comprises a plurality of mating notches on the guide rod and the anchor stabilization rod. Soetermans further suggested that the coupling mechanisms would be any suitable mechanisms (“[O]ne skilled in the art would readily appreciate the various types of coupling mechanisms that would be suitable to accomplish the extension of the wire guide for purposes of an exchange. They include locking or screw mechanisms, sheaths, bands, etc. that permit the two portions 11, 56 to be joined temporarily or permanently. Another option is to use an adhesive strip or similar device to attach the wire guide 11 and extender 56 to one another.” [0117], lines 11-16) and discloses a coupling device comprises a plurality of mating notches on a wire stop shaft 618 and a handle 608 (see Fig. 63a and [0123]).
Alferness is an analogous that discloses a coupling device comprises a plurality of mating notches on the guide rod and the anchor stabilization rod (Fig. 5; [0036], “the second or proximal anchor 36 also includes a locking mechanism 44. Here, the locking mechanism 44 takes the form of a ratchet or ratchet-like mechanism 46 for locking the second anchor 36 to the cable 32.”), it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the guide rod assembly of Flatland as modified by Soetermans to provide a plurality of notches on the guide 104 rod and the anchor stabilization rod 70. Since such a modification would provide a known coupling device to secure the guide rod 104 to the anchor stabilization rod 70. Such modification would provide a known alternative coupling mechanism as simple substitution, serves as same function to removably couple two rods for allowing the control on the guide rod 104 by operating the stabilization rod 70, in order to maintain the control of the guide rod 104 to access the tissue site at all times during the procedure ([0002], lines 3-7 of Soetermans).

Claims 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flatland et al. (US 8597204 B2, hereinafter Flatland) in view of Soetermans (US 20090005754 A1) applied to claims 1 and 11 as discussed above, in further view of Alleyne et al. (US 20090012563 A1, hereinafter Alleyne).
Regarding claim 7, the guide rod assembly of Flatland as modified by Soetermans comprises a coupling device to removably couple the anchor stabilization rod 70 to the guide rod 104, and a tube (Figs. 19A&19B) in the guide rod 104, but fails to disclose wherein the coupling device comprises a wireform attachment on the anchor stabilization rod. Soetermans further suggested the coupling device between the wire guide and the wire guide extender can be in various suitable forms ([0117], lines 11-16). 
Alleyne is analogous prior art that discloses a coupling device comprises a wireform attachment on the anchor stabilization rod (clamp 455, Fig. 4A-4C, [0034]) and a tube (recess 400, Fig. 4A-4C, [0034]) in the guide rod (rod 415, Fig. 4A-4C, [0034]), it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the guide rod assembly of Flatland as modified by Soetermans to provide a wireform coupling device as taught by Alleyne. Such modification would provide a known alternative coupling mechanism as simple substitution, serves as same function to removably couple two rods for allowing the control on the guide rod 104 by operating the stabilization rod 70, in order to maintain the control of the guide rod 104 to access the tissue site at all times during the procedure ([0002], lines 3-7 of Soetermans).
Regarding claim 8, the rejection of claim 7 of the guide rod assembly of Flatland as modified by Soetermans and Alleyne is incorporated. Flatland further discloses the guide rod 104 is hollow and includes an opening (Figs. 19A&19B). Alleyne further discloses that it is known to provide the guide rod assembly of claim 7, wherein the wireform attachment includes a plurality of convex curves (tip 450, Figs. 4A-4C, [0034]) and includes a plurality of apertures (where the tip 450 inserted after expanded, Figs. 4A-4C) and an opening (Figs. 4A-4C), and the wireform attachment is compressed and inserted into the opening, wherein the wireform attachment expands when it reaches the plurality of apertures and the convex curves 450 engage with the apertures to form a cross-hold between the wireform attachment and the guide rod ( [0034], “[T]he tip 450 is expandable as shown in FIG. 4C and allows the clamp to engage into the end of a rod according to an embodiment of this invention. The tip of the clamp may be capable of expanding up to two times its diameter when it is deployed in its opened and locked position versus when it is closed. It may be spring biased in the open position, such that it can be manually closed, inserted into the opening 400 in the rod, and then be allowed to snap into the expanded configuration of FIG. 4C when it reaches the proper depth into the shaped recess”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the guide rod assembly of Flatland as modified by Soetermans and Alleyne, to further including coupling device of the wireform attachment as taught by Angle. Since such a modification would provide a wireform attachments being fixed the first end of the anchor stabilization rod 70 and apertures 450 on the first end of the guide rod 104 as a known alternative coupling device for simple substitution, serves as same function to removably couple two rods for allowing the control on the guide rod 104 by operating the stabilization rod 70, in order to maintain the control of the guide rod 104 to access the tissue site at all times during the procedure ([0002], lines 3-7 of Soetermans).
Regarding claim 17, the guide rod assembly of Flatland as modified by Soetermans comprises a coupling device to removably couple the anchor stabilization rod 70 to the guide rod 104, and a tube (Figs. 19A&19B) in the guide rod 104, but fails to disclose wherein the coupling device comprises a wireform attachment on the anchor stabilization rod. Soetermans further suggested the coupling device between the wire guide and the wire guide extender can be in various suitable forms ([0117], lines 11-16). 
Alleyne is analogous prior art that discloses a coupling device comprises a wireform attachment on the anchor stabilization rod (clamp 455, Fig. 4A-4C, [0034]) and a tube (recess 400, Fig. 4A-4C, [0034]) in the guide rod (rod 415, Fig. 4A-4C, [0034]).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the guide rod assembly of Flatland as modified by Soetermans to provide a wireform coupling device as taught by Alleyne. Such modification would provide a known alternative coupling mechanism as simple substitution, serves as same function to removably couple two rods for allowing the control on the guide rod 104 by operating the stabilization rod 70, in order to maintain the control of the guide rod 104 to access the tissue site at all times during the procedure ([0002], lines 3-7 of Soetermans).
Regarding claim 18, the rejection of claim 17 of the guide rod assembly of Flatland as modified by Soetermans and Alleyne is incorporated. Flatland further discloses the guide rod 104 is hollow and includes an opening (Figs. 19A&19B). Alleyne further discloses that it is known to provide the guide rod assembly of claim 7, wherein the wireform attachment includes a plurality of convex curves (tip 450, Figs. 4A-4C, [0034]) and includes a plurality of apertures (where the tip 450 inserted after expanded, Figs. 4A-4C) and an opening (Figs. 4A-4C), and the wireform attachment is compressed and inserted into the opening, wherein the wireform attachment expands when it reaches the plurality of apertures and the convex curves 450 engage with the apertures to form a cross-hold between the wireform attachment and the guide rod ( [0034], “[T]he tip 450 is expandable as shown in FIG. 4C and allows the clamp to engage into the end of a rod according to an embodiment of this invention. The tip of the clamp may be capable of expanding up to two times its diameter when it is deployed in its opened and locked position versus when it is closed. It may be spring biased in the open position, such that it can be manually closed, inserted into the opening 400 in the rod, and then be allowed to snap into the expanded configuration of FIG. 4C when it reaches the proper depth into the shaped recess”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the guide rod assembly of Flatland as modified by Soetermans and Alleyne, to further including coupling device of the wireform attachment as taught by Angle. Since such a modification would provide a wireform attachments being fixed the first end of the anchor stabilization rod 70 and apertures 450 on the first end of the guide rod 104 as a known alternative coupling device for simple substitution, serves as same function to removably couple two rods for allowing the control on the guide rod 104 by operating the stabilization rod 70, in order to maintain the control of the guide rod 104 to access the tissue site at all times during the procedure ([0002], lines 3-7 of Soetermans).

Disclosure of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20040019297 A1 to Angle discloses a biopsy device comprising a sheath connector including detents that engage edges of openings (Fig. 2).
US 6911016 B2 to Balzum et al. discloses a guidewire extension system comprising a first fire and a second wire be selectively coupled in various forms (Figs. 2-32).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        






/RENE T TOWA/Primary Examiner, Art Unit 3791